NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 09/13/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 09/13/2021, claims 1-5, 11, and 12 were amended, and claims 6-10 were withdrawn.  Claims 1-5 and 11-14, as filed on 09/13/2021, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure have not been obviated in view of applicant’s amendments and arguments filed 09/13/2021, see below.  The claim objections have been obviated in view of applicant’s amendments and arguments filed 09/13/2021.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 09/13/2021, see below.
Claims 1-5 and 11-14, as filed on 09/13/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Kevin Crosby (Registration Number 32,123) on 02/11/2022.

The application has been amended as follows:
The abstract of the disclosure has been deleted and replaced with
--- An exercise apparatus having a frame with attachments to multiple independent bidirectional resistance devices used by arms and/or legs of a user to provide resistance against movement of the user's appendages in two substantially opposed directions.  The resistance devices may have a mechanism to control bi-directional resistance.  The movement of the user's appendages in bi-directional resistance offers near full body exercise of agonist/antagonist muscles using flexion and extension action of larger muscle groups in a gait pattern, simultaneously.  Hand engaging members attach to arm resistance devices and foot engaging members attach to leg resistance devices.  The exercise apparatus may include an attached inclined backboard, mat, bench, or cushion to fully or partially support the user. The exercise apparatus may have separate height and/or length adjustment mechanisms for adjusting a range of motion of the user’s appendages. ---.

Claims 6-10 have been cancelled.

In claim 11, lines 14-15, “a linkage apparatus associated with each of the left and right leg linear bearing and magnetic braking mechanisms, and a two linkage apparatuses” has been replaced with --- two linkage apparatuses respectively 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic 

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784